Title: To Thomas Jefferson from William Davies, 16 January 1781
From: Davies, William
To: Jefferson, Thomas


Richmond, 16 Jan. 1781. There are about 100 Chesterfield militia now at Manchester, consisting of old men and boys. No purpose can be served by continuing them. Since some militia are to be dismissed, “at least such whose turn has been already taken, previous to the present invasion,” and Col. Haskins says he has “sent all the able men to the army without regard to classes,” orders are requested.
